UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard Convertible Securities Fund Annual Report November 30, 2010 > Vanguard Convertible Securities Fund returned 19.39% for the fiscal year ended November 30, 2010, ahead of both the return of its benchmark index and the average return of its peer group. > For the second straight fiscal year, convertible securities posted higher returns than the broader U.S. stock and bond markets. > The fund benefited from good security selection across a variety of sectors. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 26 About Your Funds Expenses. 27 Glossary. 29 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Total Returns Vanguard Convertible Securities Fund 19.39% Bank of America Merrill Lynch All US Convertibles Index 17.24 Convertible Securities Funds Average 15.78 Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $12.12 $13.85 $0.567 $0.000 1 Chairmans Letter Dear Shareholder, Convertible securities outperformed the broad U.S. stock and bond markets for the 12 months ended November 30, 2010. Vanguard Convertible Securities Funds return of 19.39% for the period surpassed the 17.24% return of its benchmark, the Bank of America Merrill Lynch All US Convertibles Index, and the 15.78% average return of peer funds. As its name implies, the Convertible Securities Fund invests mostly in corporate bonds and preferred stocks that can be converted into common stocks at a predetermined price. While convertible securities usually post returns between those of bonds and stocks, the prices of convertibles have risen over the past two years as investors sought alternatives to the volatile stock market and the low-yielding bond market. After the close of the funds fiscal year, the Convertible Securities Funds trustees lifted the restrictions on investing in foreign securities (previously, such investments were limited to 20% of fund assets) and, to better reflect this more global mandate, changed the funds benchmark to a composite benchmark consisting of 70% U.S. convertibles and 30% international convertibles. So that the fund can take full 2 advantage of the greater opportunities that come with this more flexible mandate, its management team from Oaktree Capital Management, L.P., has been expanded to include Jean-Paul Nedelec and Abe Ofer; they join Larry Keele, who has managed the fund since 1996. Vanguard believes that the addition of this pair of skilled, internationally focused portfolio managers will yield two important benefits for shareholders: increased diversification, and the expansion of our strong partnership with Oaktree. If you hold shares of the fund in a taxable account, you may wish to review the section later in this report on the funds after-tax returns. Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets were the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forcesincluding Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and municipal budgets and changes in the composition of the bond supply resulting largely from the Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 fast-growing inventory of Build America Bonds. The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. The Feds target for short-term interest rates remained near zero throughout the period, keeping money market fund returns at historical lows. Periods of strength and weakness added up to solid stock market returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. Economic environment suited convertible securities Convertible securities, battered during the financial crisis of 2008, have benefited as the economy has slowly recovered. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.72% 1.41% The fund expense ratio shown is from the prospectus dated March 24, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratio was 0.68%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Convertible Securities Funds. 4 Because they have characteristics of both stocks and bonds, convertible securities arent typically in position to outperform both asset classes in a given time period. These have been atypical times, however, and convertibles have been able to produce better returns than stocks and bonds in each of the past two fiscal years. Increased investor demand has lifted the prices of convertibles; the positive performance of the underlying stocks has also played a role. Moreover, investors appetite for lower-quality fixed income securities boded well for convertible securities in general and the Convertible Securities Fund in particular. The fact that the average credit quality for the overall convertible securities universe is BB+ while the funds average quality is B+ also provided the fund with a nice tailwind for the period as lower-rated bonds bested investment-grade securities. Oaktree relies on its deep and talented research staff to find hidden gems in unrated bonds and bonds rated below investment grade (BB+ or lower as rated by Standard & Poors). Strong sector choices also worked in the funds favor. Oaktrees decision to invest in more information technology securities than the benchmark helped keep the fund a few steps ahead of the index, while selections in the financial sector also enhanced performance. Total Returns Ten Years Ended November 30, 2010 Average Annual Return Convertible Securities Fund 7.16% Spliced Convertibles Index 4.82 Convertible Securities Funds Average 4.48 Spliced Convertibles Index: CS First Boston Convertibles Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index thereafter. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Choices in the consumer discretionary sector were a bright spot as shoppers, heartened by the improving economy, opened their wallets for restaurant meals, travel, and large items they may have been holding off on buying. The advisors avoidance of some of the hardest-hit securities in the energy sector also helped the funds relative performance. For more information on the funds positioning and performance during the year, please see the Advisors Report that follows this letter. Ten-year performance outshines benchmark, peers Shareholders in the Convertible Securities Fund have been well served by the funds skilled and experienced advisor. Oaktree Capital Managements research-intensive and careful yet opportunistic approach has helped the fund stay ahead of its comparative standards over the past decade. For the ten years ended November 30, 2010, the fund returned an average of 7.16% per year, more than 2 percentage points ahead of the return of its benchmark index and peer-group average. It is worth noting that the advisor was able to achieve a commendable performance during a period that included two major bear marketsthe dot-com bust at the beginning of the decade and the recent financial crisis. We are confident in the funds future prospects as Oaktree continues to follow the same rigorous approach, helped by the funds low costs. Focus on long-term goals regardless of past returns Although convertible securities have enjoyed higher returns than stocks and bonds over the past two fiscal years, its unwise to believe this trend will continue over longer periods. As mentioned earlier in this letter, the performance of these hybrid securities is more likely to fall between those of stocks and bonds. Of course, even the most experienced professionals cant accurately predict the future for the financial markets or convertible securities. While you cant control the market, you can control how you invest your money and how much you pay for that investment. Vanguard encourages you to develop and maintain 6 an investment plan that includes a mix of stocks, bonds, and short-term investments that is appropriate for your long-term goals, risk tolerance, and time horizon. Convertible securities offer investors a chance to diversify their portfolios further by investing in instruments that, as the past two years have shown, can perform quite differently from the rest of the financial markets. The Convertible Securities Fund, which features skilled advisors and low expenses, can serve an important role in such a well-balanced portfolio. Thank you for investing your assets at Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 20, 2010 7 Advisors Report Equities and convertible securities rebounded sharply in the second half of the 2010 fiscal year and produced strong absolute returns for the period; Vanguard Convertible Securities Fund returned about 19% for the full fiscal year. Despite the release of generally uninspiring macroeconomic data throughout the period, investors finally focused on cheap equity valuations and pushed most financial assets higher by late 2010. Convertible securities were driven higher by their underlying stocks and by strong and steady demand from a wide variety of investors. We were pleased with the performance of the fund, which generated an attractive absolute return and outperformed our primary benchmark, the Bank of America Merrill Lynch All US Convertibles Index. Our security selection produced several above-average performers and no significant detractors from results. The investment environment Fund performance was very rewarding during a period that saw no significant developments or noteworthy changes in the convertible securities market. During the second six months of the fiscal year, convertibles responded as expected, moving higher as their underlying stocks advanced, credit spreads remained at relatively low levels, and investors continued to add funds to an asset class that again proved defensive yet rewarding in a relatively volatile investing environment. The equity advance was a result of cheap equity valuations finally being Major Portfolio Changes Fiscal Year Ended November 30, 2010 Additions Comments General Motors New attractively priced convertible preferred on vastly (4.75% convertible preferred due 12/01/13) improved fundamental story. Hologic Purchased attractively priced new issue at 94.75, puttable in (2.00% convertible note due 12/15/37) six years at 100 with six years of call protection. Micron Technology Attractive new convertible with favorable balance of upside (1.875% convertible note due 06/01/27) potential to downside risk. SanDisk Cheap convertible security on attractive flash memory (1.50% convertible note due 08/15/17) storage producer. Reductions Comments NetApp (1.75% convertible note due 06/01/13) Sold all after substantial appreciation. Reduced risk in the portfolio. TRW Automotive Sold all after substantial appreciation. Put proceeds into other (3.50% convertible note due 12/01/15) auto parts suppliers. United Continental Holdings Sold all after substantial appreciation. Put some of the proceeds (4.50% convertible note due 01/15/15) into other more favorably balanced airline convertibles. Virgin Media (6.50% convertible note due 11/15/16) Sold all after substantial appreciation. Reduced risk in the portfolio. 8 recognized, as well as the generally positive second and third quarter earnings reports from a wide variety of companies. From a credit-quality perspective, speculative-grade convertibles easily outperformed investment-grade convertibles for the period. The top-performing sectors in the index were transportation, technology, and consumer discretionary, while utilities and consumer staples were the laggards. As you would expect, given their high sensitivity to the strong equity advance, high-delta convertibles (those whose prices are keenly sensitive to the prices of the underlying stock) were generally the top individual performers. Again, demand for convertible paper was noticeably strong from our perspective. As equity investors became more confident that the economy was not heading into a double-dip recession, they, along with fixed income investors, became more aggressive in their purchases of convertibles, attracted by rising yields and upside participation potential. Prices also rose as several companies issued nonconvertible high-yield or high-grade bonds to retire convertibles with upcoming maturities or put dates. Of course, many companies with solid creditwith or without convertible debthave been enticed by the attractive opportunity created by the historically low cost of debt and the opportunity to buy back their common shares. Share buybacks, which had evaporated over the last couple of years, appear to be coming back in vogue; they contributed somewhat to the strong quarterly return for equities. We will continue to monitor the positives and negatives of this new releveraging of corporate balance sheets. New issuance of convertible securities was relatively quiet throughout the period; during the past several months new issuance was subdued even more by the absolute low level of rates and the wide-open straight bond markets. Overall it was not an important factor in the funds performance. Some of the larger new convertibles issued were from Apache, General Motors, Gilead Sciences, and SanDisk. Because of the strong recent uptick in equity prices, and despite the recent slowdown in convertible security issuance, we are hopeful that the next few months will be more fruitful. Our successes Our strong relative performance in the six-month period was the result of many of our investments advancing at an above-average rate and an absence of serious detractors from performance. Our best contributors during the period were convertibles from Liberty Global, priceline.com, TRW Automotive, and Virgin Media. Unsurprisingly, given the high absolute return for the period, we were reasonably active in profit-taking, as several convertibles appreciated to pure-equity levels. During the latter part of the period, we sold all of our holdings in Biovail, NetApp, Salesforce.com, Transocean, and TRW Automotive and substantially reduced our positions in EMC, Liberty Global, and priceline.com. These positions were liquidated or reduced in response to strong appreciation, with the proceeds put into more balanced securities sourced from the primary or secondary markets. 9 As usual, our scaled profit-taking has had the desired impact of reducing the overall equity sensitivity (risk) of the portfolio as prices rise. Despite the overall positive investing sentiment and the strong demand for convertible paper, we had no trouble finding attractive, balanced convertibles in which to reinvest the sale proceeds. It is somewhat unusual that a few of our new additions to the portfolio were in the convertible preferred structure, which, as you may know, is not our most favored investing vehicle. During the last six months of the period, our preferred exposure increased to approximately 14% of assets, from 8.0%; we added convertibles from Apache, Citigroup, El Paso, Energy XXI, and General Motors. Given our preference for bonds (and their fixed maturities), we are unlikely to purchase any additional preferred securities without a corresponding reduction in an existing convertible preferred holding. Our shortfalls There were very few absolute negative performers for the period. Of course, any well-diversified portfolio will have its share of relative underperformers, and our positions in American Medical Systems, International Game Technology, Newpark Resources, and NuVasive did not perform as well as the index or as well as we had believed they would. Our performance relative to the index was also negatively affected by our underweighting in Ford Motor, where the stock and the high-delta convertibles were stellar performers. On balance, we had very few negative fundamental surprises during the period, and we were able to outperform the index through careful security selection and our normal scaled selling discipline. The funds positioning We are positive on equities and believe convertibles represent an attractive investment option that can capture a reasonable portion of any additional equity advance, while providing a good measure of downside protection should it become needed. The portfolio remains, as usual, fully invested, with approximately 3% cash and an invested portion comprising 83% convertible bonds and 14% convertible preferreds. Our current yield is relatively attractive at about 3%, with a reasonable average conversion premium of 35%. (The funds SEC yield, a somewhat different measure, was 3.06% at the end of the period.) The credit composition of the portfolio remains stable to improving, and were pleased to close out another fiscal year with no negative credit events in the fund. We believe our diversified convertibles portfolio will do relatively well in a wide variety of investing scenarios. This adaptability remains the beauty of investing in convertible securities. Larry W. Keele, CFA Principal and Founder Oaktree Capital Management, L.P. December 10, 2010 10 Convertible Securities Fund Fund Profile As of November 30, 2010 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 122 30-Day SEC yield 3.06% Conversion Premium 35.0% Average Weighted Maturity 5.2 years Average Coupon 3.0% Average Duration 4.5 years Foreign Holdings 3.0% Turnover Rate 103% Expense Ratio 1 0.72% Short-Term Reserves 2.8% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 0.3% 1 - 5 Years 73.0 5 - 10 Years 22.9 20 - 30 Years 3.8 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.4% A 1.9 BBB 3.6 BB 16.7 B 20.2 Below B 8.8 Not Rated 48.4 For information about these ratings, see the Glossary entry for Credit Quality. Total Fund Volatility Measures BofAML DJ All US U.S. Total Convertibles Market Index Index R-Squared 0.97 0.78 Beta 0.93 0.72 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) SBA Communications Wireless Corp. Telecommunication Services 3.1% General Motors Co. Pfd. Automobile Manufacturers 2.9 Equinix Inc. Internet Software & Services 2.8 Micron Technology Inc. Semiconductors 2.5 Gilead Sciences Inc. Biotechnology 2.4 MGM Resorts Casinos & Gaming International 2.3 AMR Corp. Airlines 1.9 Life Technologies Corp. Life Sciences Tools & Services 1.9 Interpublic Group of Cos. Advertising Inc. 1.9 ON Semiconductor Corp. Semiconductors 1.8 Top Ten 23.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 24, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratio was 0.68%. 11 Convertible Securities Fund Sector Diversification (% of market exposure) BofAML All US DJ Convertibl U.S. Total es Market Fund Index Index Consumer Discretionary 14.4% 12.9% 12.2% Consumer Staples 2.2 2.9 9.8 Energy 9.7 9.2 10.4 Financials 8.9 20.2 16.1 Health Care 19.4 18.2 10.8 Industrials 9.3 7.4 11.3 Information Technology 25.3 20.4 19.0 Materials 6.3 4.8 4.4 Telecommunication Services 4.4 2.2 2.7 Utilities 0.1 1.8 3.3 12 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Convertible Securities Fund 19.39% 7.60% 7.16% $19,966 Dow Jones U.S. Total Stock Market Index 13.39 1.84 2.15 12,374 Spliced Convertibles Index 17.24 5.12 4.82 16,010 Convertible Securities Funds Average 15.78 4.83 4.48 15,501 Spliced Convertibles Index: CS First Boston Convertibles Index through November 30, 2004; Bank of America Merrill Lynch All US Convertibles Index through December 31, 2010; and 70% Bank of America Merrill Lynch All US Convertibles Index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index thereafter. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. See Financial Highlights for dividend and capital gains information. 13 Convertible Securities Fund Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 14.43% 7.19% 3.76% 1.22% 4.98% Vanguard fund returns do not reflect the 1% fee on redemptions of shares held for less than one year. 14 Convertible Securities Fund Financial Statements Statement of Net Assets As of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Convertible Bonds (82.5%) Consumer Discretionary (8.2%) DR Horton Inc. Cvt. 2.000% 5/15/14 850 881 1 Gaylord Entertainment Co. Cvt. 3.750% 10/1/14 15,175 21,492 Interpublic Group of Cos. Inc. Cvt. 4.250% 3/15/23 13,630 15,163 1 Lennar Corp. Cvt. 2.750% 12/15/20 10,945 10,521 Liberty Global Inc. Cvt. 4.500% 11/15/16 2,545 3,767 Liberty Media LLC Cvt. 3.125% 3/30/23 13,700 15,070 1 MGM Resorts International Cvt. 4.250% 4/15/15 40,935 40,526 1 priceline.com Inc. Cvt. 1.250% 3/15/15 4,735 6,937 Saks Inc. Cvt. 2.000% 3/15/24 17,570 18,404 Stanley Black & Decker Inc. Cvt. 0.000% 5/17/12 8,925 9,735 Consumer Staples (2.1%) Nash Finch Co. Cvt. 1.631% 3/15/35 12,230 5,779 Smithfield Foods Inc. Cvt. 4.000% 6/30/13 12,185 13,236 Tyson Foods Inc. Cvt. 3.250% 10/15/13 14,845 17,331 Energy (4.4%) Alpha Natural Resources Inc. Cvt. 2.375% 4/15/15 9,462 11,520 BPZ Resources Inc. Cvt. 6.500% 3/1/15 7,010 6,563 Chesapeake Energy Corp. Cvt. 2.750% 11/15/35 2,487 2,294 Goodrich Petroleum Corp. Cvt. 5.000% 10/1/29 9,481 8,711 1 James River Coal Co. Cvt. 4.500% 12/1/15 11,830 12,776 Newpark Resources Inc. Cvt. 4.000% 10/1/17 1,925 1,709 Peabody Energy Corp. Cvt. 4.750% 12/15/41 15,275 19,075 1 Petroleum Development Corp. Cvt. 3.250% 5/15/16 7,450 7,962 Quicksilver Resources Inc. Cvt. 1.875% 11/1/24 4,385 4,730 Financials (5.8%) 1 American Equity Investment Life Holding Co. Cvt. 3.500% 9/15/15 11,375 12,242 1 American Equity Investment Life Holding Co. Cvt. 5.250% 12/6/29 5,950 8,040 1 BioMed Realty LP Cvt. 3.750% 1/15/30 1,680 1,886 Dollar Financial Corp. Cvt. 3.000% 4/1/28 13,780 15,313 Forest City Enterprises Inc. Cvt. 3.625% 10/15/14 7,460 8,891 1 Host Hotels & Resorts LP Cvt. 2.500% 10/15/29 17,485 23,321 PHH Corp. Cvt. 4.000% 9/1/14 10,070 10,850 Radian Group Inc. Cvt. 3.000% 11/15/17 12,160 11,096 15 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Rayonier TRS Holdings Inc. Cvt. 3.750% 10/15/12 130 142 1 Rayonier TRS Holdings Inc. Cvt. 3.750% 10/15/12 4,940 5,385 1 Rayonier TRS Holdings Inc. Cvt. 4.500% 8/15/15 2,290 2,734 Health Care (18.7%) Alere Inc. Cvt. 3.000% 5/15/16 16,030 15,810 American Medical Systems Holdings Inc. Cvt. 3.250% 7/1/36 2,016 2,102 American Medical Systems Holdings Inc. Cvt. 4.000% 9/15/41 6,914 8,184 BioMarin Pharmaceutical Inc. Cvt. 1.875% 4/23/17 9,750 14,113 Cephalon Inc. Cvt. 2.500% 5/1/14 24,060 27,639 Chemed Corp. Cvt. 1.875% 5/15/14 12,692 12,613 Cubist Pharmaceuticals Inc. Cvt. 2.500% 11/1/17 17,670 17,007 Endo Pharmaceuticals Holdings Inc. Cvt. 1.750% 4/15/15 9,875 13,245 1 Gilead Sciences Inc. Cvt. 1.625% 5/1/16 40,055 42,058 Hologic Inc. Cvt. 2.000% 12/15/37 17,535 16,965 Isis Pharmaceuticals Inc. Cvt. 2.625% 2/15/27 6,080 5,860 1 Kinetic Concepts Inc. Cvt. 3.250% 4/15/15 7,915 8,212 Life Technologies Corp. Cvt. 1.500% 2/15/24 28,737 32,940 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 13,579 13,664 Lincare Holdings Inc. Cvt. 2.750% 11/1/37 7,772 8,335 Mylan Inc. Cvt. 1.250% 3/15/12 16,840 17,429 PDL BioPharma Inc. Cvt. 2.875% 2/15/15 17,300 17,603 1 PSS World Medical Inc. Cvt. 3.125% 8/1/14 3,400 3,952 Teleflex Inc. Cvt. 3.875% 8/1/17 7,280 7,344 Vertex Pharmaceuticals Inc. Cvt. 3.350% 10/1/15 22,580 22,495 Viropharma Inc. Cvt. 2.000% 3/15/17 15,608 16,759 Industrials (8.6%) 1 AAR Corp. Cvt. 1.625% 3/1/14 2,505 2,411 Alliant Techsystems Inc. Cvt. 3.000% 8/15/24 13,983 15,661 AMR Corp. Cvt. 6.250% 10/15/14 27,982 33,578 ArvinMeritor Inc. Cvt. 4.625% 3/1/26 25,130 29,434 1 Barnes Group Inc. Cvt. 3.375% 3/15/27 5,240 5,247 Barnes Group Inc. Cvt. 3.375% 3/15/27 8,215 8,225 1 CBIZ Inc. Cvt. 4.875% 10/1/15 2,565 2,786 Covanta Holding Corp. Cvt. 3.250% 6/1/14 17,570 19,876 1 Kaman Corp. Cvt. 3.250% 11/15/17 5,305 5,530 MasTec Inc. Cvt. 4.000% 6/15/14 5,105 6,101 Navistar International Corp. Cvt. 3.000% 10/15/14 15,790 19,481 Information Technology (24.5%) Alliance Data Systems Corp. Cvt. 1.750% 8/1/13 13,055 13,381 CACI International Inc. Cvt. 2.125% 5/1/14 9,215 10,206 1 CACI International Inc. Cvt. 2.125% 5/1/14 1,575 1,744 1 Cadence Design Systems Inc. Cvt. 2.625% 6/1/15 10,195 12,476 1 Ciena Corp. Cvt. 3.750% 10/15/18 10,560 10,705 1 Ciena Corp. Cvt. 4.000% 3/15/15 17,555 18,389 Comtech Telecommunications Corp. Cvt. 3.000% 5/1/29 14,680 15,818 1 CSG Systems International Inc. Cvt. 3.000% 3/1/17 3,855 3,947 1 Digital River Inc. Cvt. 2.000% 11/1/30 19,745 19,671 EMC Corp. Cvt. 1.750% 12/1/13 5,890 8,452 Equinix Inc. Cvt. 2.500% 4/15/12 30,275 30,767 Equinix Inc. Cvt. 3.000% 10/15/14 6,715 6,564 Equinix Inc. Cvt. 4.750% 6/15/16 8,850 10,587 16 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) GSI Commerce Inc. Cvt. 2.500% 6/1/27 4,215 4,594 1 Intel Corp. Cvt. 3.250% 8/1/39 10,985 13,361 Microchip Technology Inc. Cvt. 2.125% 12/15/37 10,205 12,169 Micron Technology Inc. Cvt. 1.875% 6/1/14 42,830 39,243 Micron Technology Inc. Cvt. 1.875% 6/1/27 3,525 3,212 1 Microsoft Corp. Cvt. 0.000% 6/15/13 6,805 7,094 Nuance Communications Inc. Cvt. 2.750% 8/15/27 7,255 8,389 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 28,518 30,514 1 Quantum Corp. Cvt. 3.500% 11/15/15 12,085 13,006 RF Micro Devices Inc. Cvt. 1.000% 4/15/14 6,900 7,590 1 RightNow Technologies Inc. Cvt. 2.500% 11/15/30 10,510 10,773 1 Rovi Corp. Cvt. 2.625% 2/15/40 17,200 22,812 SanDisk Corp. Cvt. 1.500% 8/15/17 23,535 25,153 Solarfun Power Holdings Co. Ltd. Cvt. 3.500% 1/15/18 10,980 9,223 1 SunPower Corp. Cvt. 4.500% 3/15/15 16,230 13,875 SunPower Corp. Cvt. 4.750% 4/15/14 12,875 11,298 TTM Technologies Inc. Cvt. 3.250% 5/15/15 6,461 7,236 VeriSign Inc. Cvt. 3.250% 8/15/37 8,899 10,112 1 Xilinx Inc. Cvt. 2.625% 6/15/17 10,230 11,649 Materials (6.0%) 1 Cemex SAB de CV Cvt. 4.875% 3/15/15 22,171 21,866 1 Kaiser Aluminum Corp. Cvt. 4.500% 4/1/15 7,825 9,335 1 Owens-Brockway Glass Container Inc. Cvt. 3.000% 6/1/15 17,545 17,150 1 Sino-Forest Corp. Cvt. 4.250% 12/15/16 14,419 18,024 Steel Dynamics Inc. Cvt. 5.125% 6/15/14 23,315 27,512 Stillwater Mining Co. Cvt. 1.875% 3/15/28 9,990 10,889 Telecommunication Services (4.2%) SBA Communications Corp. Cvt. 1.875% 5/1/13 49,974 54,409 tw telecom inc Cvt. 2.375% 4/1/26 17,375 18,917 Total Convertible Bonds (Cost $1,310,541) Shares Convertible Preferred Stock (13.9%) Consumer Discretionary (5.6%) 1 Dana Holding Corp. Pfd. 4.000% 120,362 15,557 Ford Motor Co. Capital Trust II Pfd. 6.500% 108,700 5,591 * General Motors Co. Pfd. 4.750% 994,800 50,436 Interpublic Group of Cos. Inc. Pfd. 5.250% 17,400 17,400 * Stanley Black & Decker Inc. Pfd. 4.750% 89,300 9,097 Energy (5.0%) Apache Corp. Pfd. 6.000% 477,700 28,990 El Paso Corp. Pfd. 4.990% 12,770 14,957 * Energy XXI Bermuda Ltd. Pfd. 5.625% 45,490 13,206 Goodrich Petroleum Corp. Pfd. 5.375% 278,000 8,809 1 SandRidge Energy Inc. Pfd. 7.000% 129,300 12,332 SandRidge Energy Inc. Pfd. 8.500% 87,890 8,674 17 Convertible Securities Fund Market Value Coupon Shares ($000) Financials (2.8%) Citigroup Inc. Pfd. 7.500% 156,290 19,536 Fifth Third Bancorp Pfd. 8.500% 130,630 17,080 Hartford Financial Services Group Inc. Pfd. 7.250% 140,300 3,236 New York Community Capital Trust V Pfd. 6.000% 175,100 8,613 Industrials (0.4%) Continental Airlines Finance Trust II Pfd. 6.000% 163,300 6,573 Utilities (0.1%) NextEra Energy Inc. Pfd. 7.000% 41,200 1,916 Total Convertible Preferred Stocks (Cost $211,221) Temporary Cash Investment (2.8%) Money Market Fund (2.8%) 2 Vanguard Market Liquidity Fund (Cost $48,076) 0.216% 48,076,264 Total Investments (99.2%) (Cost $1,569,838) Other Assets and Liabilities (0.8%) Other Assets 24,229 Liabilities (10,570) Net Assets (100%) Applicable to 125,130,324 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At November 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 1,451,342 Undistributed Net Investment Income 10,647 Accumulated Net Realized Gains 121,508 Unrealized Appreciation (Depreciation) 149,094 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. New issue that has not paid a dividend as of November 30, 2010. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the aggregate value of these securities was $477,784,000, representing 27.6% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 18 Convertible Securities Fund Statement of Operations Year Ended November 30, 2010 ($000) Investment Income Income Dividends 11,704 Interest 1 68,555 Total Income 80,259 Expenses Investment Advisory FeesNote B Basic Fee 5,723 Performance Adjustment 2,099 The Vanguard GroupNote C Management and Administrative 3,147 Marketing and Distribution 483 Custodian Fees 20 Auditing Fees 32 Shareholders Reports 23 Trustees Fees and Expenses 3 Total Expenses 11,530 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $56,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Convertible Securities Fund Statement of Changes in Net Assets Year Ended November 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 68,729 63,335 Realized Net Gain (Loss) 188,469 14,693 Change in Unrealized Appreciation (Depreciation) 40,819 384,316 Net Increase (Decrease) in Net Assets Resulting from Operations 298,017 462,344 Distributions Net Investment Income (73,612) (52,335) Realized Capital Gain   Total Distributions (73,612) (52,335) Capital Share Transactions Issued 212,318 793,297 Issued in Lieu of Cash Distributions 62,394 44,451 Redeemed 1 (481,368) (248,682) Net Increase (Decrease) from Capital Share Transactions (206,656) 589,066 Total Increase (Decrease) 17,749 999,075 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2010 and 2009 of $318,000 and $1,027,000, respectively. 2 Net AssetsEnd of Period includes undistributed net investment income of $10,647,000 and $14,803,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Convertible Securities Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .555 .475 .401 .420 .430 Net Realized and Unrealized Gain (Loss) on Investments 1.742 3.211 (5.170) 1.250 1.620 Total from Investment Operations 2.297 3.686 (4.769) 1.670 2.050 Distributions Dividends from Net Investment Income (.567) (.426) (.501) (.510) (.380) Distributions from Realized Capital Gains   (.820) (1.020) (.430) Total Distributions (.567) (.426) (1.321) (1.530) (.810) Net Asset Value, End of Period Total Return 1 19.39% 42.55% -34.81% 12.34% 15.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,733 $1,715 $716 $872 $727 Ratio of Total Expenses to Average Net Assets 2 0.68% 0.72% 0.71% 0.77% 0.87% Ratio of Net Investment Income to Average Net Assets 4.08% 4.65% 3.28% 2.83% 3.14% Portfolio Turnover Rate 103% 103% 77% 116% 138% 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.12%, 0.12%, 0.15%, 0.16%, and 0.22%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Convertible Securities Fund Notes to Financial Statements Vanguard Convertible Securities Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. Oaktree Capital Management, L.P., provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the Bank of America Merrill Lynch All US Convertibles Index (previously Merrill Lynch All Convertibles-All Qualities Index). For the year ended November 30, 2010, the investment advisory fee represented an effective annual basic rate of 0.34% of the funds average net assets before an increase of $2,099,000 (0.12%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $302,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.12% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 22 Convertible Securities Fund D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
